United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   April 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-51397
                       Conference Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

ERIC EDUARDO ZEPEDA-SOTO, also known as Eric Eduardo Zepeda,

                                   Defendant-Appellant.



                         Consolidated w/
                           No. 06-51504
                       Conference Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

ERIC EDUARDO ZEPEDA, also known as Eric Ecuardo Zepeda,

                                   Defendant-Appellant.



                         Consolidated w/
                           No. 06-51505
                       Conference Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

ERIC EDUARDO ZEPEDA,
                         No. 06-51397 c/w
                  No. 06-51504 and No. 06-51505
                                -2-


                                      Defendant-Appellant.
                         --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. 3:06-CR-743-ALL
                       USDC No. 3:95-CR-26-ALL
                     USDC No. 3:06-CR-1265-ALL
                         --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

     Appealing the Judgments in these Criminal Cases, the

defendant raises arguments that are foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), which held

that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a

separate criminal offense.   The Government’s motion for summary

affirmance is GRANTED, and the judgments of the district court

are AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.